Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
4. (Currently amended) The WHUD of claim 1, wherein, in the first state, the fold mirror is arranged to redirect the light signals away from the second reflective surface of the split mirror, and in the second state, the fold mirror is arranged to redirect the light signals away from the first reflective surface of the split mirror.
5. (Currently amended) The WHUD of claim 1, wherein, in a third state, the fold mirror is arranged to redirect the light signals simultaneously toward the first reflective surface and the second reflective surface of the split mirror.
21. (Currently amended) A wearable heads-up display (WHUD) comprising: 
a support structure;
an optical combiner carried by the support structure and positioned in a field of view of a user when the support structure is worn by the user; a scanning laser projector carried by the support structure, the scanning laser projector operable to output light signals, wherein the optical combiner converges the light signals to at least two exit pupils at or proximate an eye of the user; an optical splitter carried by the support structure, the optical splitter comprising at least one optical element arranged to receive the light signals generated by the scanning laser projector and redirect each light signal towards the optical combiner; a split mirror carried by the 
a fold mirror carried by the support structure, the fold mirror movable between at least two states, wherein, in each state, the fold mirror is arranged to receive the light signals generated by the scanning laser projector and redirect the light signals toward a respective one of the at least two non-coplanar reflective surfaces of the split mirror, in a first state of the at least two states, the fold mirror is arranged to redirect the light signals toward a first reflective surface of the split mirror to converge at a first exit pupil of the at least two exit pupils, and, in a second state of the at least two states, the fold mirror is arranged to redirect the light signals toward a second reflective surface of the split mirror to converge at a second exit pupil of the at least two exit pupils.(.)

Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 4-21 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a wearable heads-up display.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A wearable heads-up display (WHUD) comprising: a support structure;
an optical combiner carried by the support structure and positioned in a field of view of a user when the support structure is worn by the user; 
a scanning laser projector carried by the support structure, the scanning laser projector operable to output light signals;
an optical splitter carried by the support structure, the optical splitter comprising at least one optical element arranged to receive the light signals generated by the scanning laser projector and redirect each light signal towards the optical combiner; 
a split mirror carried by the support structure, the split mirror comprising at least a first reflective surface and a second reflective surface, each of the first and second reflective surfaces to receive the light signals generated by the scanning laser projector and redirect the light signals toward the optical splitter, wherein the first reflective surface and the second reflective surface are non-coplanar; and
a fold mirror carried by the support structure, the fold mirror movable between at least a first state and a second state, wherein, in each state, the fold mirror is arranged to receive the light signals generated by the scanning laser projector, in the first state, the fold mirror is arranged in a first position to redirect the light signals toward the first reflective surface of the split mirror, in the second state, the fold mirror is arranged in a second position to redirect the light signals toward the second reflective surface of the split mirror, and the first position is different from the second position”.
Referring to claim 12, the prior art of record teaches a method of operating a wearable heads-up display.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method of operating a wearable heads-up display (WHUD), the wearable heads-up display including a scanning laser projector, a fold mirror movable between at least two states, a split mirror having two or more non-coplanar reflective surfaces, an optical splitter, and an optical combiner positioned within a field of view of an eye of a user when the wearable heads-up display is worn on a head of the user, the method comprising:
generating a first light signal and a second light signal by the scanning laser projector;
receiving, by the fold mirror, the first light signal and the second light signal;
redirecting, by the fold mirror in a first state of the at least two states, the first light signal towards a respective first reflective surface of the two or more non-coplanar reflective surfaces of the split mirror;
redirecting, by the fold mirror in a second state of the at least two states, the second light signal towards a respective second reflective surface of the two or more non-coplanar reflective surfaces of the split mirror; redirecting, by the split mirror, the first light signal and the second light signal towards the optical splitter;
redirecting, by the optical splitter, the first light signal and the second light signal towards the optical combiner; and
redirecting, by the optical combiner, the first light signal and the second light signal towards the eye of the user.”.
Referring to claim 20, the prior art of record teaches a method of operating a wearable heads-up display.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method of operating a wearable heads-up display (WHUD), the wearable heads-up display including a scanning laser projector, a fold mirror movable between at least two states, an additional fold mirror movable between at least two additional states, a split mirror having four or more non-coplanar reflective surfaces, an optical splitter, and an optical combiner positioned within a field of view of an eye of a user when the wearable heads-up display is worn on a head of the user, the method comprising:
generating a first light signal, a second light signal, a third light signal and a fourth light signal by the scanning laser projector;
receiving, by the fold mirror, the first light signal, the second light signal, the third light signal and the fourth light signal;
redirecting, by the fold mirror in a first state of the at least two states, the first light signal and the third light signal towards the additional fold mirror; 
redirecting, by the fold mirror in a second state of the at least two states, the second light signal and the fourth light signal towards the additional fold mirror; 
redirecting, by the additional fold mirror in a first additional state of the at least two additional states, the first light signal towards a first reflective surface of the four or more non-coplanar reflective surfaces of the split mirror; 
redirecting, by the additional fold mirror in the first additional state, the second light signal towards a second reflective surface of the four or more non-coplanar reflective surfaces of the split mirror;
redirecting, by the additional fold mirror in a second additional state of the at least two additional states, the third light signal towards a third reflective surface of the four or more non-coplanar reflective surfaces of the split mirror; 
redirecting, by the additional fold mirror in the second additional state, the fourth light signal towards a fourth reflective surface of the four or more non-coplanar reflective surfaces of the split mirror;
redirecting, by the split mirror, the first light signal, the second light signal, the third light signal and the fourth light signal towards the optical splitter; redirecting, by the optical splitter, the first light signal, the second light signal, the third light signal and the fourth light signal towards the optical combiner; and 
redirecting, by the optical combiner, the first light signal, the second light signal, the third light signal and the fourth light signal towards the eye of the user.”.
Referring to claim 21, the prior art of record teaches a wearable heads-up display.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A wearable heads-up display (WHUD) comprising: a support structure;
an optical combiner carried by the support structure and positioned in a field of view of a user when the support structure is worn by the user; a scanning laser projector carried by the support structure, the scanning laser projector operable to output light signals, wherein the optical combiner converges the light signals to at least two exit pupils at or proximate an eye of the user; an optical splitter carried by the support structure, the optical splitter comprising at least one optical element arranged to receive the light signals generated by the scanning laser projector and redirect each light signal towards the optical combiner; a split mirror carried by the support structure, the split mirror comprising at least two non-coplanar reflective surfaces to receive the light signals generated by the scanning laser projector and redirect the light signals toward the optical splitter; and
a fold mirror carried by the support structure, the fold mirror movable between at least two states, wherein, in each state, the fold mirror is arranged to receive the light signals generated by the scanning laser projector and redirect the light signals toward a respective one of the at least two non-coplanar reflective surfaces of the split mirror, in a first state of the at least two states, the fold mirror is arranged to redirect the light signals toward a first reflective surface of the split mirror to converge at a first exit pupil of the at least two exit pupils, and, in a second state of the at least two states, the fold mirror is arranged to redirect the light signals toward a second reflective surface of the split mirror to converge at a second exit pupil of the at least two exit pupils”.
Referring to claims 4-11 and 13-19 are allowable based upon dependent on independent claim 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/            Examiner, Art Unit 2624                 

/KENT W CHANG/            Supervisory Patent Examiner, Art Unit 2624